Citation Nr: 0735089	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, characterized as a median nerve disorder of the 
right hand.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for benign skin neoplasms.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for exfoliative dermatitis.

5.  Entitlement to a temporary total rating for the period 
from May 2, 2005, to May 25, 2005.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the veteran's claims on appeal.  A 
hearing before the undersigned Acting Veterans Law Judge was 
held in September 2007.

In correspondence recently received from the veteran and in 
statements at the hearing before the Board, he appears to be 
alleging service connection for several right hand and wrist 
disabilities as due to surgery performed on his wrist at a VA 
facility in May 2003 presumably under the provisions of 
38 U.S.C.A. § 1151.  However, this issue has not been 
adjudicated and is referred to the RO for further 
development.

The Board also points out that the veteran appears to be 
filing a claim for an increased rating for his currently 
service-connected residuals of a fracture of the right thumb; 
as such, this issue is also referred to the RO for 
appropriate action.

Finally, the Board also notes that the veteran, in several 
statements, including a statement in June 2003, has indicated 
that he is unemployable due to his service-connected right 
thumb condition.  As this issue has yet to be adjudicated, it 
is referred to the RO for appropriate action.

The issues of entitlement to service connection for a right 
hand disability and exfoliative dermatitis, as well as the 
issue of a temporary total rating, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's asthma currently requires the sporadic use 
of inhalers, and he reports periodic exacerbations of this 
condition; in July 2005, he was found to have an FEV-1 of 106 
percent of predicted, and an FEV-1/FVC of 105 percent of 
predicted.

2.  In September 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of the issue of 
service connection for benign skin neoplasms was requested.

3.  In a decision dated June 2000, the RO denied service 
connection for a skin condition.  The veteran did not timely 
perfect an appeal of this decision, and it therefore became 
final.

4.  The evidence received since the unappealed June 2000 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a skin condition.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service-connected asthma, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for 
benign skin neoplasms, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  The June 2000 decision of the RO, which denied service 
connection for a skin condition, is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  The evidence received since the June 2000 RO decision, 
which denied service connection for a skin condition, is new 
and material and the claim for service connection for a skin 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated September 2003 and June 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims on appeal; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and he was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met, as to those issues finally 
decided below.

As to the new and material claim, the United States Court of 
Appeals for Veterans Claims specifically addressed VA's duty 
to notify and assist in such cases.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board finds, however, that there 
is no need to discuss the impact of the Kent decision as the 
matter of reopening this issue for de novo review is resolved 
in the veteran's favor in the decision below.

Increased Rating for Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The Board notes that the veteran's service-connected asthma 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, DC 6602 (2007).  Under this Code, a 10 percent 
evaluation is warranted for an FEV-1 of 71-80 percent of 
predicted, or; FEV-1/FVC of 71 to 80 percent of predicted, 
or; a requirement of intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for asthma manifested by FEV-1 of 56-70 percent predicted, 
or; FEV-1/FVC of 56-70 percent, or; a requirement of daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

In this regard, the Board notes that the results of the 
veteran's pulmonary function testing in July 2005 show that 
he was found to have an FEV-1 of 106 percent of predicted, 
and an FEV-1/FVC of 105 percent of predicted.  The report of 
VA fee basis examination in June 2005 indicated that his 
asthma was well controlled.  He reported having asthma 
attacks once a week but his lungs were found to be clear to 
auscultation.  Report of VA medication list from that time 
indicated that he had been prescribed a nonsteroidal inhaler 
to use as needed.  While the veteran has testified that he 
uses inhales every day, the most current medical list 
reflects no regular inhaler prescription.

As there is no evidence that the veteran has an FEV-1 of 56-
70 percent predicted, or; an FEV-1/FVC of 56-70 percent, or; 
requires daily inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication, the Board 
finds that the criteria for a higher evaluation for the 
veteran's service-connected asthma have not been met, and 
that therefore the preponderance of the evidence is against a 
grant of increased rating for this disability.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

New and Material Evidence to Reopen Service Connection for 
Exfoliative Dermatitis

Historically, the Board notes that the veteran was initially 
denied service connection for a skin condition in June 2000 
because, while his service medical records showed one 
instance of tinea pedis and one instance of tinea cruris, no 
evidence had been presented linking the veteran's then 
current skin disabilities, to include atopic dermatitis, to 
service or any service-connected disability.  He did not 
appeal and the decision became final.

Since this rating decision is final, the veteran's current 
claim of service connection for a skin disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As noted above, the veteran was previously denied service 
connection for this disability, not because there was no 
evidence of record which indicated that the veteran had a 
skin disability, but because the evidence of record did not 
relate this disability to service or to another service-
connected disability.  

The veteran, in his hearing testimony before the Board, 
indicated that he had been told his atopic dermatitis was 
related to his service-connected asthma.  Furthermore, in 
evidence recently received at the Board, a June 2007 VA 
dermatology note indicates that the veteran was diagnosed 
with "atopic dermatitis the condition related with asthma 
condition."  As this evidence appears to indicate a 
connection between the veteran's dermatitis and his service-
connected asthma, the Board finds it is new and material, and 
this claim is reopened. 

New and Material Evidence to Reopen Service Connection for 
Benign Skin Neoplasms

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In a statement received at the Board in September 2007, it 
was indicated that the veteran wished to withdraw the issue 
of entitlement to service connection for benign skin 
neoplasms.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and the appeal is therefore dismissed 
without prejudice.




ORDER

An increased rating for asthma, currently evaluated as 10 
percent disabling, is denied.

New and material evidence having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for exfoliative dermatitis is granted; to 
this extent only, the veteran's claim is granted.

The appeal of the issue of service connection for benign skin 
neoplasms is dismissed without prejudice.


REMAND

As the veteran's claim of entitlement to service connection 
for exfoliative dermatitis has now been reopened, the Board 
finds that additional development is required before this 
case can be adjudicated.  Specifically, the Board notes that 
a June 2007 VA dermatology note, cited above, appears to 
indicate that there may be a connection between the veteran's 
current atopic dermatitis, and service-connected asthma.  As 
such, the Board is of the opinion that the veteran should be 
provided with a VA examination to address the etiology of the 
veteran's dermatitis, and whether it is related to his 
service-connected asthma.

As to the veteran's claim of entitlement to service 
connection for a right hand disability, the Board finds that 
further development as to this issue is also required.  
Initially, as to the question of nerve damage, while the 
veteran has been treated recently for carpal tunnel syndrome 
that may be unrelated to his service-connected right hand 
residuals of a fracture of the right thumb, a service medical 
record from October 1984 does show sensory deficits related 
to his service-connected residuals of a right thumb fracture.  

Considering all evidence of record, it appears that some of 
the veteran's additional symptomatology in his hand and wrist 
may be related to his service-connected residuals of a 
fracture of the right thumb.  As such, the Board is of the 
opinion that the veteran should be provided with an 
additional VA examination to determine what specific 
symptomatology of the veteran's right hand is related to his 
service-connected fracture of the right thumb.

With respect to the claim of a temporary total rating, the 
Board finds that the claim should be remanded for due process 
considerations.  Specifically, in December 2005, the veteran 
submitted correspondence which can be construed as a timely 
Notice of Disagreement with a November 2005 rating decision 
which denied a temporary total rating.  However, no Statement 
of the Case (SOC) has ever been issued.  

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued an SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
in order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide the names and addresses of all 
health care providers who have recently 
treated him for any skin condition, and 
his right hand disabilities.  After 
obtaining any required releases, please 
associate all relevant records with the 
veteran's claims folder.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any diagnosed skin 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  For any 
skin disability identified, the examiner 
should indicate whether there is a 50 
percent probability or greater that it is 
related to service, to include whether it 
is related to the veteran's service-
connected asthma.  The examiner should 
specifically comment on the dermatology 
report of June 2007, which appears to 
relate the veteran's dermatitis to 
service, in forming his opinion.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and etiology of his 
right wrist/hand complaints.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner is requested, if possible, 
to state specifically what symptomatology 
the veteran has in his right hand and 
right wrist, and which specific 
symptomatologies, including carpal tunnel 
syndrome if diagnosed, are related to 
service, specifically to the veteran's 
service-connected residuals of a right 
thumb fracture.  The examiner should 
specifically comment on the surgery 
report of May 2003, in forming his 
opinion.  The examiner should also 
specifically note whether the veteran 
currently has any neurologic deficits 
related to his service-connected 
residuals of a right thumb fracture.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

4.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to an evaluation in excess of 
20 percent disabling for type II diabetes 
mellitus.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.

5.  Thereafter, the RO should re-
adjudicate the veteran's claims on 
appeal.  If any benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  Thereafter, the case 
should be returned to the Board, if in order.  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


